                      UNITED STATES DISTRICT COURT

                  EASTERN DISTRICT OF LOUISIANA


BELLWETHER ENTERPRISE REAL ESTATE CAPITAL                  CIVIL ACTION

v.                                                         NO. 19-10351

CHRISTOPHER JAYE and KRISTI MORGAN                         SECTION “F”


                              ORDER AND REASONS

     Before the Court is the defendants’ motion to dismiss the

plaintiff’s complaint on the ground of res judicata. For the

reasons that follow, the motion is DENIED.

                                 Background

     This contract dispute arises from a project to rebuild a New

Orleans East housing community ravaged by Hurricane Katrina and a

loan secured to fund the project. Principally at issue is the

interplay   between     res    judicata   (or     claim   preclusion)    and

crossclaims asserted under Federal Rule of Civil Procedure 13(g).

     Christopher Jaye and Kristi Morgan own Mirus New Orleans,

LLC. Mirus is a real estate developer of the Village of Versailles,

a multi-family housing complex in New Orleans East. Jaye and Morgan

financed the project through a commercial mortgage loan from

Bellwether Enterprise Real Estate Capital. As a condition of the

loan, Jaye and Morgan entered into an Extension Fee Agreement,

promising to pay Bellwether a monthly fee in the event the mortgage


                                      1
note evidencing the loan was not finally endorsed by August 31,

2018.

       Final   endorsement      did    not    follow;    litigation    did.    In

September 2018, the contractor on the project, Broadmoor, LLC,

pointed to missed payments and sued Mirus, Bellwether, and others

in this Court. But the suit soon settled. And in March 2019, the

parties stipulated to a with-prejudice dismissal of the “action,”

excepting “CREA Corporate Tax Credit Fund 40, LLC’s claim for

attorneys’     fees,    costs    and    expenses    against     Mirus[.]”     See

Broadmoor, LLC v. Mirus New Orleans, LLC, No. 18-9064-MLCF-JVM,

docket entry 30 (E.D. La. Mar. 25, 2019). No crossclaims were

filed.

       Two months later, Bellwether brought a separate suit against

Jaye and Morgan in this Court, alleging breach-of-contract claims.

Bellwether complains, in particular, that Jaye and Morgan failed

to pay it the fees it is owed under the Extension Fee Agreement.

       Now, Jaye and Morgan move to dismiss under Rule 12(b)(6),

contending that Bellwether’s claims are barred by res judicata.

They submit that Bellwether could and should have asserted the

breach-of-contract claims as Rule 13(g) crossclaims in the prior

suit. Bellwether counters that Jaye and Morgan’s assertions clash

with    Rule   13(g)   and   would,    if    adopted,   make   all   crossclaims

compulsory.



                                        2
                                       I.

       A party may move for dismissal of a complaint for failure to

state a claim upon which relief can be granted. See FED. R. CIV. P.

12(b)(6). Rule 12(b)(6) motions are rarely granted because they

are viewed with disfavor. See Leal v. McHugh, 731 F.3d 405, 410

(5th Cir. 2013) (quoting Turner v. Pleasant, 663 F.3d 770, 775

(5th Cir. 2011)).

       In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.” See Thompson v. City of Waco,

Tex., 764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee

v. Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir.    2012)   (en   banc)).   But   in    deciding   whether   dismissal   is

warranted, the Court will not accept conclusory allegations as

true.    Thompson, 764 F.3d at 502-03 (citing Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)).

       To overcome a Rule 12(b)(6) motion, “‘a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.’” Gonzalez v. Kay, 577 F.3d

600, 603 (5th Cir. 2009) (quoting Iqbal, 556 U.S. at 678) (internal

quotation marks omitted). “Factual allegations must be enough to

raise a right to relief above the speculative level[.]” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations and footnote

omitted).

                                       3
     “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. This is a “context-specific task that

requires the reviewing court to draw on its judicial experience

and common sense.” Id. at 679. “Where a complaint pleads facts

that are merely consistent with a defendant’s liability, it stops

short   of    the    line    between         possibility      and    plausibility     of

entitlement to relief.”          Id. at 678 (internal quotations omitted)

(citing Twombly, 550 U.S. at 557). Consequently, “a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.”

Twombly,     550    U.S.    at   555   (alteration       in    original)     (citation

omitted).

     Res judicata should ordinarily be pleaded as an affirmative

defense, not raised in a Rule 12 motion. Test Masters Educ. Servs.,

Inc. v. Singh, 428 F.3d 559, 570 n.2 (5th Cir. 2005). But the Court

may enter a Rule 12 dismissal on res judicata grounds if the

elements     of    res   judicata      are    apparent     from     the   face   of   the

pleadings and judicially noticeable facts. Kan. Reinsurance Co. v.

Cong. Mortg. Corp. of Tex., 20 F.3d 1362, 1366 (5th Cir. 1994).




                                              4
                               II.

                                A.

     The federal law of res judicata dictates the preclusive effect

of a judgment rendered by a federal court. See In re Ark-La-Tex

Timber Co., 482 F.3d 319, 330 n.12 (5th Cir. 2007) (citing Semtek

Int’l, Inc. v. Lockheed Martin Corp., 531 U.S. 497 (2001)). Because

this Court rendered the relevant judgment, federal res judicata

principles apply. See Duffy & McGovern Accommodation Servs. v. QCI

Marine Offshore, Inc., 448 F.3d 825, 829 n.16 (5th Cir. 2006).

     Under those principles, “a final judgment on the merits of an

action precludes the parties or their privies from relitigating

issues that were or could have been raised in that action.” Allen

v. McCurry, 449 U.S. 90, 94 (1980). Preclusion results if: “‘(1)

the parties are identical or in privity; (2) the judgment in the

prior action was rendered by a court of competent jurisdiction;

(3) the prior action was concluded by a final judgment on the

merits; and (4) the same claim or cause of action was involved in

both actions.’” ASARCO, L.L.C. v. Montana Res., Inc., 858 F.3d

949, 956 (5th Cir. 2017) (quoting Comer v. Murphy Oil USA, Inc.,

718 F.3d 460, 467 (5th Cir. 2013)).

                                B.

     Jaye and Morgan contend that res judicata bars Bellwether

from asserting in this suit claims it could have asserted as



                                5
crossclaims in a prior suit. 1 Bellwether rejoins that Jaye and

Morgan’s contention conflicts with Rule 13(g) and established law,

which instruct that crossclaims are permissive and can be brought

in an independent action. The Court agrees.

     Rule 13(g) provides:

     (g) Crossclaim Against a Coparty. A pleading may state
     as a crossclaim any claim by one party against a coparty
     if the claim arises out of the transaction or occurrence
     that is the subject matter of the original action or of
     a counterclaim, or if the claim relates to any property
     that is the subject matter of the original action. The
     crossclaim may include a claim that the coparty is or
     may be liable to the cross-claimant for all or part of
     a claim asserted in the action against the cross-
     claimant.

FED. R. CIV. P.   13(g)   (emphasis   added).   Under   Rule   13(g),   a

crossclaim is “permissive rather than compulsory and a party to an

action has the option to pursue it in an independent action.” Dunn

v. Sears, Roebuck & Co., 645 F.2d 511, 512 n.1 (5th Cir. 1981). “A

party who decides not to bring a claim under Rule 13(g) will not

be barred by res judicata, waiver, or estoppel from asserting it

in a later action, as the party would if the claim were a compulsory

counterclaim under Rule 13(a).” 6 Charles Alan Wright et al.,

Federal Practice & Procedure § 1431 275-76 (3d ed. 2005).



     1 The Court assumes, without deciding, that (1) Bellwether
could have asserted its breach-of-contract claims as crossclaims
in the prior suit, and (2) the prior suit and this one “involve
the same claim or cause of action” for res judicata purposes.
ASARCO, L.L.C., 858 F.3d at 956.
                                 6
       Bellwether need not have asserted a crossclaim against its

co-defendant, Mirus, in the prior proceeding. See Dunn, 645 F.2d

at 512. Such a claim was permissive, and Bellwether’s decision not

to assert a breach-of-contract crossclaim there does not bar it

from       asserting     the   claim     here.      Id.   To   hold    otherwise       would

transform       Rule     13(g)    into    a    compulsory      crossclaim       rule    —   a

transformation the advisory rules committees declined to effect.

Compare       FED. R. CIV. P.          13(a)       (“A   pleading     must   state     as   a

counterclaim . . .”) with FED. R. CIV. P. 13(g) (“A pleading may

state as a crossclaim . . .”) (emphases added). 2

       Shunting these authorities aside, Jaye and Morgan invoke a

decision      of   the    Georgia      Supreme       Court,    which,    they    contend,

announces a rule of plenary preclusion: A party cannot assert in

a subsequent proceeding any claim it could have asserted as a

crossclaim in a prior proceeding. See Fowler v. Vineyard, 405

S.E.2d 678 (Ga. 1991). Not so. See id.

       Fowler arose from a collision between a bus and a truck. Id.

At 679. Two injured bus passengers sued the bus driver and the

truck       driver.      Id.     The     bus   driver       then      crossclaimed      for




       2
       This Court joins the chorus of district courts that have
declined to rewrite Rule 13(g) as a compulsory crossclaim
provision. See, e.g., Alaska v. United States Dep't of Agric.,
273 F. Supp. 3d 102, 116–17 (D.D.C. 2017); Hartford Cas. Ins. Co.
v. Trinity Universal Ins. Co. of Kansas, 158 F. Supp. 3d 1183,
1222 (D.N.M. 2015); United States v. Saint Louis Univ., No. 07-
CV-0156-DRH, 2012 WL 359995, at *3 (S.D. Ill. Feb. 2, 2012).
                                               7
indemnification from the truck driver. Id. The case settled, and

the bus driver voluntarily dismissed his crossclaim. Id. Later,

the bus driver brought a separate suit against the truck driver,

seeking damages for his own injuries. Id. The Georgia Supreme Court

held that res judicata barred the suit, reasoning that “[i]f a co-

party asserts a crossclaim, it is reasonable that the party must

also assert all claims arising from the same subject matter at

that time or risk preclusion under the doctrine of res judicata.”

Id. at 683 n.4.

      The decision is inapposite. The bus driver there — unlike

Bellwether here — actually asserted a crossclaim in the prior

proceeding. See id. To be sure, the Fowler court merely applied

the   “traditional      rule”      that    “co[-]parties    are       precluded   in

subsequent    litigation        among     themselves   only      if    they   become

adversaries in the prior action through the formal assertion of a

claim by one against the other.” 18A Charles Alan Wright et al.,

Federal Practice & Procedure § 4450 340 (3d ed. 2005); see also

RESTATEMENT (SECOND)   OF   JUDGMENTS § 38 cmt. a (“Where no [cross- or

counter-]    pleadings      have    been   interposed,     the    possibility     of

merger and bar by definition does not arise.”). That rule has no

application here; Bellwether did not crossclaim against Mirus in

the prior proceeding, so the parties never “bec[a]me adversaries.” 3


      3Also unpersuasive is Jaye and Morgan’s contention that, in
failing to “reserve” the right to pursue its crossclaim in the
                                           8
                                 III.

     Jaye and Morgan invite the Court to apply a form of res

judicata at odds with Rule 13(g) and hornbook civil procedure law.

The Court declines the invitation and finds that Jaye and Morgan

have not met their burden of demonstrating that res judicata bars

Bellwether’s claims.

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the motion to dismiss is hereby DENIED.



                       New Orleans, Louisiana, September 10, 2019



                                 ______________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




stipulation of dismissal filed in the prior proceeding, Bellwether
“waived” the right to assert the claim in this proceeding.
Bellwether need not have “reserved” any claim. Because Bellwether
did not assert a crossclaim against Mirus in the prior proceeding,
there was no risk that the claim would be barred on res judicata
grounds in a subsequent proceeding.

                                   9
